DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary

This action is in reply to Applicant’s arguments and amendments filed on Jan 5, 2021. 
Claims 1-22 are pending. 


Response to Arguments
1.	Applicant's arguments with respect to claims 1, 6, 7, 10-12, 17, 18 and 21-22 have been fully considered but they are not persuasive.

Claim Rejection -35 USC § 103
Summary of Arguments:
	Regarding to Claims 1, 6, 7, 10 and 11, applicant argues the prior art does not disclose the following claim limitation “if the current Intra prediction mode is a directional Intra prediction mode and a coding tool is enabled for the Intra prediction ” and “determining one or more target settings for the coding tool according to the current Intra prediction mode or one or more coding parameters ”.

Regarding to Claims 12, 17, 18, 21 and 22, applicant argues the prior art does not disclose the same claim limitation as mentioned in the claim1. In addition, claim 12 recited “if the current Intra prediction mode is one directional Intra prediction mode”.


Examiner’s Response:
	Examiner respectfully disagrees.
Regarding to the above claims, examiner contends the following:
1. In response to applicant’s argument about claims 1, 6, 7, 10 and 11, it is noted that Said et al. discloses if the current Intra prediction mode is a  Intra prediction mode and a coding tool is enabled for the Intra prediction (i.e. When the video slice is coded as an intra-coded (I) slice, intra-prediction unit 74 may generate prediction data for a video block of the current video slice based on a signaled intra prediction mode and prediction parameters. ); (para[0106]) 
determining one or more target settings (i.e. filter settings for directional prediction is determined by the selected prediction mode as shown in Fig. 2)(Fig. 2, para[0031]) for the coding tool according to the current Intra prediction mode or one or more coding parameters (i.e. Intra-prediction unit 74 may perform prediction from a nonfiltered or a filtered set of neighboring "reference" pixels, depending on the selected predictor mode and block size using position-dependent prediction coordination. For example, Video decoder 30 may be configured to compute a set of unfiltered prediction values based on the plurality of non-filtered reference values in the non-filtered reference array and compute a set of filtered prediction values based on the plurality of filtered reference values in the filtered reference array based on one or more directional predictor parameters decoded from the bitstream.  );(para[0107], [0124]-[0125]) 

if the current Intra prediction mode is a directional Intra prediction mode.
However, Said et al. discloses that at encoder side, mode select unit 40 may provide information indicative of the selected intra-prediction mode and PDPC prediction parameters for the block to entropy encoding unit 56.  Entropy encoding unit 56 may encode the information indicating the selected intra-prediction mode (para[0099]). Fig. 2 shows the direction of intra prediction Mode 2-34 and their filter settings. At the decoder side, Video decoder 30 may be further configured to entropy decode quantized transform coefficients, prediction parameters, and indication of intra prediction mode for current block (202) (para[0121], [0125]). Here, when the intra prediction mode are value of between 2-34, the intra prediction mode is a directional intra prediction mode as shown in Fig. 2.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Said to use Intra prediction mode with value 2-34 to indicate a directional Intra prediction mode and determine the set of filter prediction values and the set of unfiltered prediction values based on direction prediction modes. The motivation of the modification is to ensure the decoder decode the encoded bitstream correctly and achieve better compression via improve prediction (Abstract).
Note, as disclosed in Said reference, the decoder computes the set of unfiltered prediction values and the set of filtered prediction values may be based on directional prediction modes described in FIG. 2. As a result, prediction values are conditionally 

2. In response to applicant’s argument about claims 12, 17, 18, 21 and 22, it is noted the similar reason as discussed above is applied. Furthermore, the intra prediction mode can be only one direction as shown in Fig. 2, therefore one directional intra prediction mode is a directional intra prediction mode. All claimed limitations of 12 and 22 are set forth and rejected as per discussion for claim 1.

Accordingly, the Examiner respectfully maintains the rejections and applicability of the art used.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1, 6, 7, 10-12, 17, 18, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Said et al. (US Publication No. US 20170094285 A1).

       	Regarding claim 1, 
Said et al. meets the claim limitations, as follows:
A method for decoding video data (i.e.  Video decoder)(Fig. 7), the method comprising: 
receiving a bitstream comprising compressed data corresponding to Intra prediction residues or transformed Intra prediction residues of a current block to be decoded (i.e. video decoder 30 receives an encoded video bitstream that represents video blocks of an encoded video slice and associated syntax elements from video encoder 20.);(Fig. 7, para[0105]) 
determining from the bitstream a current Intra prediction mode for the current block (i.e. Entropy decoding unit 70 of video decoder 30 entropy decodes the bitstream to generate quantized coefficients, motion vectors or intra-prediction mode indicators, PDPC prediction parameters, and other syntax elements.);(Fig. 7 and 9, para[0105]) 
if the current Intra prediction mode is a  Intra prediction mode and a coding tool is enabled for the Intra prediction (i.e. When the video slice is coded as an intra-coded (I) slice, intra-prediction unit 74 may generate prediction data for a video block of the current video slice based on a signaled intra prediction mode and prediction parameters. ); (para[0106]) 
determining one or more target settings (i.e. filter settings for directional prediction is determined by the selected prediction mode as shown in Fig. 2)(Fig. 2, para[0031]) for the coding tool according to the current Intra prediction mode or one or more coding parameters (i.e. Intra-prediction unit 74 may perform prediction from a nonfiltered or a filtered set of neighboring "reference" pixels, depending on the selected predictor mode and block size using position-dependent prediction coordination. For example, Video decoder 30 may be configured to compute a set of unfiltered prediction values based on the plurality of non-filtered reference values in the non-filtered reference array and compute a set of filtered prediction values based on the plurality of filtered reference values in the filtered reference array based on one or more directional predictor parameters decoded from the bitstream.  );(para[0107], [0124]-[0125]) 
applying the Intra prediction (i.e. Intra prediction unit) (Fig. 7) and the coding tool (i.e. form filtered reference values from decoded blocks neighboring current block step 206 in Fig. 9.) (para[0123]) to the Intra prediction residues or transformed Intra prediction residues (i.e. configured to intra predict current block using filtered reference values and unfiltered reference values using decoded prediction parameters to form predicted block (208) in Fig. 9) (para[0124]) to generate a reconstructed current block (i.e. reconstruct a video block based on the computed set of predictive values (210).)(para[0127]) , wherein the Intra prediction is applied to the Intra prediction residues or transformed Intra prediction residues according to the current Intra prediction mode (i.e. Video decoder 30 may be further configured to entropy decode quantized transform coefficients, prediction parameters, and indication of intra prediction mode for current block (202) in Fig. 9.) and the coding tool is applied to the Intra prediction residues or transformed Intra prediction residues according to said one or more target settings (i.e. Video decoder 30 may be further configured to intra predict 
Said et al. does not explicitly disclose the following claim limitations:
if the current Intra prediction mode is a directional Intra prediction mode.
However, Said et al. discloses that at encoder side, mode select unit 40 may provide information indicative of the selected intra-prediction mode and PDPC prediction parameters for the block to entropy encoding unit 56.  Entropy encoding unit 56 may encode the information indicating the selected intra-prediction mode (para[0099]). Fig. 2 shows the direction of intra prediction Mode 2-34 and their filter settings. At the decoder side, Video decoder 30 may be further configured to entropy decode quantized transform coefficients, prediction parameters, and indication of intra prediction mode for current block (202) (para[0121], [0125]). Here, when the intra prediction mode are value of between 2-34, the intra prediction mode is a directional intra prediction mode as shown in Fig. 2.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Said to use Intra prediction mode with value 2-34 to indicate a directional Intra prediction mode and determine the set of filter prediction values and the set of unfiltered prediction values based on direction prediction modes. The motivation of the modification is to ensure the decoder decode the encoded bitstream correctly and achieve better compression via improve prediction (Abstract).


Said et al. meets the claim limitations, as follows:
The method of Claim 1, wherein the coding tool corresponds to PDPC (Position Dependent Intra Prediction Combination)  (i.e. the present disclosure to perform position-dependent prediction combination (PDPC))(para[0035]) or ARSS (Adaptive Reference Sample Smoothing), wherein PDPC coding tool generates a combined Intra predictor by combining a first Intra predictor derived based on filtered boundary reference samples with un- filtered boundary reference samples (i.e. combine predictions based on filtered and unfiltered reference values, and on the position of the predicted pixel. (PDPC))(para[0035]), and wherein ARSS coding tool generates a target Intra predictor from boundary reference samples by applying no filter or applying one filter selecting from a set of filters to the boundary reference samples, and wherein the Intra prediction according to the current Intra prediction mode and the coding tool according to said one or more target settings are applied to the Intra prediction residues to generate the reconstructed current block (i.e. Video decoder 30 may be further configured to intra predict current block using filtered reference values and unfiltered reference values using decoded prediction parameters and indication of intra prediction mode for current block to form predicted block (208).).(Fig. 7 and 9, para[0121]-[0127])

Regarding claim 7, the rejection of claim 6 is incorporated herein. 
Said et al. meets the claim limitations, as follows:
The method of Claim 6, wherein said one or more target settings correspond to a flag indicating the PDPC being on or off, indicating the ARSS being on or off, or an index indicating a selected ARSS filter when the ARSS is on (i.e. mode select unit 
40 may provide information indicative of the selected intra-prediction mode and 
PDPC prediction parameters for the block to entropy encoding unit 56.).(para[0099])

Regarding claim 10, the rejection of claim 1 is incorporated herein. 
Said et al. meets the claim limitations, as follows:
The method of Claim 1, wherein said one or more coding parameters comprise current block size, current block width, current block height, quantization parameter associated with the current block, or slice type associated with the current block (i.e. Entropy decoding unit 70 of video decoder 30 entropy decodes the bitstream to generate quantized coefficients, motion vectors or intra-prediction mode indicators, PDPC prediction parameters, and other syntax elements. syntax elements describe characteristics and/or processing of blocks and other coded units);(Fig. 7 and 9, para[0058] and [0105]) 

Regarding claim 11, all claimed limitations are set forth and rejected as per discussion for claim 1.

Regarding claim 12 and 22, all claimed limitations are set forth and rejected as per discussion for claim 1, because the encoding method and apparatus are reverse process and apparatus of the decoding process. Here, the intra prediction mode can be only one 

Regarding claim 17, all claimed limitations are set forth and rejected as per discussion for claim 6.

Regarding claim 18, all claimed limitations are set forth and rejected as per discussion for claim 7.

Regarding claim 21, all claimed limitations are set forth and rejected as per discussion for claim 10.


2.	Claims 2-5 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Said et al. (US Publication No. US 20170094285 A1) in view of SAKAKIBARA et al. (US Publication No. US 20150208090 A1).

Regarding claim 2, the rejection of claim 1 is incorporated herein. 
Said et al. does not explicitly disclose the following claim limitations:
The method of Claim 1, wherein said one or more target settings correspond to a flag indicating the coding tool being on or off, and wherein the flag is set to indicate the coding tool being on if the current Intra prediction mode is an even-numbered directional Intra prediction mode and the flag is set to indicate the coding tool being off if the current Intra prediction mode is an odd-numbered directional Intra prediction mode.
	However, in the same field of endeavor SAKAKIBARA et al. discloses the deficient claim limitations, as follows:
wherein said one or more target settings correspond to a flag (i.e. Availability in Fig. 7A table) indicating the coding tool being on or off (i.e. Availability and Not available), and wherein the flag is set to indicate the coding tool being on if the current Intra prediction mode is an even-numbered directional Intra prediction mode and the flag is set to indicate the coding tool being off if the current Intra prediction mode is an odd-numbered directional Intra prediction mode (i.e. the candidate determining unit 121 sets the intra prediction modes defined according to the coding standard such that the intra prediction modes with even numbers are available and the intra prediction modes with odd numbers are unavailable.).(Fig. 7, para[0104])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Said with SAKAKIBARA to set a flag corresponding to availability which is determined by even or odd number of the intra prediction modes, the motivation being to achieve better compression via improve prediction (Abstract).

Regarding claim 3, the rejection of claim 1 is incorporated herein. 
Said et al. does not explicitly disclose the following claim limitations:
The method of Claim 1, wherein said one or more target settings correspond to a flag indicating the coding tool being on or off, and wherein the flag is set to indicate the coding tool being on if the current Intra prediction mode is an odd-numbered directional Intra prediction mode and the flag is set to indicate the coding tool being off if the current Intra prediction mode is an even-numbered directional Intra prediction mode.
However, in the same field of endeavor SAKAKIBARA et al. discloses the deficient claim limitations, as follows:
wherein said one or more target settings correspond to a flag (i.e. Availability in Fig. 7A table) indicating the coding tool being on or off (i.e. Availability and Not available), and wherein the flag is set to indicate the coding tool being on if the current Intra prediction mode is an odd-numbered directional Intra prediction mode and the flag is set to indicate the coding tool being off if the current Intra prediction mode is an even-numbered directional Intra prediction mode (i.e. the candidate determining unit 121 sets the intra prediction modes defined according to the coding standard such that the intra prediction modes with even numbers are available and the intra prediction modes with odd numbers are unavailable. Here the choice of odd or even number is design choice. It can be easily switched.).(Fig. 7, para[0104]) 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Said with SAKAKIBARA to set a flag corresponding to availability which is determined by even or odd number of the intra prediction modes, the motivation being to achieve better compression via improve prediction (Abstract).

Regarding claim 4, the rejection of claim 1 is incorporated herein. 

The method of Claim 1, wherein said one or more target settings correspond to a flag indicating the coding tool being on or off, and wherein the flag is set to indicate the coding tool being on if the current Intra prediction mode is one directional Intra prediction mode belonging to a mode group consisting of a predefined number of directional Intra prediction modes and the flag is set to indicate the coding tool being off if the current Intra prediction mode is one directional Intra prediction mode not belonging to the mode group.
	However, in the same field of endeavor SAKAKIBARA et al. discloses the deficient claim limitations, as follows:
wherein said one or more target settings correspond to a flag(i.e. Availability in Fig. 7A table)  indicating the coding tool being on or off (i.e. Availability and Not available), and wherein the flag is set to indicate the coding tool being on if the current Intra prediction mode is one directional Intra prediction mode belonging to a mode group consisting of a predefined number of directional Intra prediction modes and the flag is set to indicate the coding tool being off if the current Intra prediction mode is one directional Intra prediction mode not belonging to the mode group(i.e. the candidate determining unit 121 sets the intra prediction modes defined according to the coding standard such that the intra prediction modes with even numbers are available and the intra prediction modes with odd numbers are unavailable. Here all even number intra prediction mode can be viewed as the predefined number of directional intra prediction modes.).(Fig. 7, para[0104])


Regarding claim 5, the rejection of claim 4 is incorporated herein. 
SAKAKIBARA et al. meets the claim limitations, as follows:
The method of Claim 4, wherein the mode group is determined according to a table consisting of the predefined number of directional Intra prediction modes or according to an equation (i.e. Fig. 7A shows a table. Here all even number intra prediction mode can be viewed as the predefined number of directional intra prediction modes.).(Fig. 7A)

Regarding claim 13, all claimed limitations are set forth and rejected as per discussion for claim 2.

Regarding claim 14, all claimed limitations are set forth and rejected as per discussion for claim 3.

Regarding claim 15, all claimed limitations are set forth and rejected as per discussion for claim 4.

.

2.	Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Said et al. (US Publication No. US 20170094285 A1) in view of Zhao et al. (US Publication No. US 2019/0052878 A1 ).

Regarding claim 8, the rejection of claim 1 is incorporated herein. 
Said et al. does not explicitly disclose the following claim limitations:
The method of Claim 1, wherein the coding tool corresponds to AMT (Adaptive Multiple Transform), wherein AMT coding tool utilizes a second set of transforms different from a first set of transforms.
	However, in the same field of endeavor SAKAKIBARA et al. discloses the deficient claim limitations, as follows:
wherein the coding tool corresponds to AMT (Adaptive Multiple Transform), wherein AMT coding tool utilizes a second set of transforms different from a first set of transforms (i.e. an Adaptive Multiple Transform (AMT) scheme may be used for generating transform coefficients. Further, a core transform and a subsequent secondary transform may be applied to generate transform coefficients.  Further, whether a subsequent secondary transform is applied to generate transform coefficients may be dependent on a prediction mode. ).(para[0029])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings 

Regarding claim 19, all claimed limitations are set forth and rejected as per discussion for claim 8.

Allowable Subject Matter
1.	Claims 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion  
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATE H LUO/Primary Examiner, Art Unit 2488